Citation Nr: 1126703	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-38 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis, claimed as secondary to service-connected epididymitis with bilateral orchiopexy.

2.  Entitlement to service connection for cystitis, claimed as secondary to service-connected epididymitis with bilateral orchiopexy.

3.  Entitlement to service connection for a sleep disorder, claimed as secondary to epididymitis with bilateral orchiopexy.

4.  Entitlement to service connection for stomach pain, claimed as secondary to service-connected epididymitis with bilateral orchiopexy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

In October 2009, the issue of entitlement to an evaluation in excess of 20 percent for service-connected epididymitis with bilateral orchiopexy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from chronic or recurrent prostatitis.

2.  The Veteran is not shown to be suffering from chronic or recurrent cystitis.

3.  The Veteran is not shown to be suffering from an identified sleep disorder; it is a symptom of other disabilities.

4.  The Veteran's stomach pain is shown to be a symptom of other disabilities to include hepatitis C.

CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in active duty service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Cystitis was not incurred in active duty service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  A sleep disorder was not incurred in active duty service, and a sleep disorder is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  The criteria for service connection for the claimed stomach pain are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in September 2007.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination was provided regarding the sleep disorder claim, but no examination is necessary because there is no evidence of a present sleep disorder.  Rather, sleep problems emanate from pain associated with service-connected disabilities as well as nonservice-connected depression.  Thus, there is no competent evidence of a current disability.  In such situations, VA examinations need not be provided.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA treatment records.  The Veteran was afforded VA medical examinations in furtherance of his claims.  No examination was provided regarding one claimed disability, but as discussed above, no examination is necessary regarding the issue of entitlement to service connection for a sleep disorder.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Pain alone without an underlying disability does not constitute a disability for which service connection is warranted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Discussion

Prostatitis

The service treatment records are silent as to prostatitis.  Although in December 2006, the Veteran reported having been prescribed medication for prostate swelling, the record does not support that contention.  While the Veteran is competent to report symptoms that are readily apparent to a lay person such as a broken leg, he is not competent to diagnose medical conditions requiring professional expertise, such as prostatitis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); but see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, in the absence of evidence in the record showing any recurrent or chronic prostatitis, the Board does not find the Veteran's assertions regarding prostate swelling credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

As stated, recurrent or chronic prostatitis is not evident from a thorough review of the evidence.  On VA examination in September 2009, the Veteran's prostate was small, smooth, and nontender.  The examiner did not render a diagnosis of prostatitis and indicated that a review of the claims file revealed no ongoing episodes of prostatitis.  

The evidence does not show any chronic or recurrent prostatitis.  For service connection to be granted, the evidence must reflect chronicity or continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Neither has been shown.  In essence, the Veteran does not suffer from the disability which he claims.  Under such circumstances, service connection for prostatitis is not warranted under any theory of entitlement and is denied.  38 C.F.R. §§ 3.303, 3.310; Degmetich, supra; Brammer, supra.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Cystitis

A thorough review of the evidence does not reveal chronic cystitis.  The record reflects several instances of urinary tract infections in the 1990's.  There have been no recurrent episodes in many years and certainly not since the Veteran filed his claim for benefits in September 2007.  

On VA examination in December 2006, the Veteran reported recurrent urinary tract infections occurring every three years.  At the time the Veteran made the foregoing assertion, he had not had a urinary tract infection in approximately a decade.  Indeed, since the filing of his claim of service connection for cystitis, there have been no documented episodes of such.  On VA examination in September 2009, the examiner failed to diagnose cystitis.  Rather, he indicated that a review of the record revealed no ongoing episodes of cystitis.  

For service connection to be granted, the evidence must reflect chronicity or continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Neither has been shown.  In essence, the Veteran does not suffer from the disability which he claims.  Under such circumstances, service connection for cystitis is not warranted under any theory of entitlement and is denied.  38 C.F.R. §§ 3.303, 3.310; Degmetich, supra; Brammer, supra.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Sleep disorder 

Both the service treatment records and the post service medical records fail to reveal a diagnosis of a specific sleep disorder.  The Veteran experiences pain emanating from his service-connected epididymitis with bilateral orchiopexy as well as ilioinguinal nerve damage associated with epididymitis with bilateral orchiopexy.  He also suffers from depression.  Both the pain and depression have had a negative impact upon the Veteran's ability to sleep soundly.  Indeed, as early as 1995, pain was said to inhibit sleep, and a May 2009 VA progress note indicated sleep problems due to depression.

As apparent from a close review of the record, the Veteran's sleep problems are a symptom of pain associated with his service-connected disabilities as well as a symptom of depression, which is not a service-connected disability.  Service connection is available for disabilities, not for symptoms of underlying disabilities.  Sanchez-Benitez, supra.  Because the claimed sleep disorder is actually a symptom and not a disability in itself, service connection for the claimed sleep disorder is denied both directly and on a secondary basis.  Id.; 38 C.F.R. §§ 3.303, 3.310.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Stomach pain

Both the service treatment records and the post service medical records fail to reveal a diagnosis of a stomach disorder.  The record reflects that the Veteran experiences stomach pain emanating from his service-connected ilioinguinal nerve damage associated with epididymitis with bilateral orchiopexy.  The evidence also shows that he experiences abdominal pain stemming from his nonservice-connected hepatitis C.  

On VA examination in September 2009, the Veteran's voiced complaints of abdominal pain emanating from the groin into the abdomen.  The pain originated daily in the left testicle, and it migrated to the lower abdomen and the low back with standing, walking, sitting, and weather changes.  The Veteran also reported nausea with emesis once every two or three months due to severe groin pain.  He used over-the-counter preparations to reduce symptoms.  The examiner noted tenderness in the left lower abdomen emanating from the left testicle.  The examiner diagnosed an injury to the nerves in the scrotum and the groin with pain radiating to the lower left abdomen.  The examiner opined that the current abdominal findings were not retaled to service because the abdominal pain was emanating from the left testicle due to scrotal nerve damage.  

As apparent from a close review of the record, the Veteran's stomach pain is a symptom associated with both service-connected and nonservice-connected disabilities.  Service connection is available for disabilities, not for symptoms of underlying disabilities.  Sanchez-Benitez, supra.  Because the claimed stomach pain is actually a symptom and not a disability in itself, service connection for the claimed stomach pain is denied both on a direct and on a secondary basis.  Id.; 38 C.F.R. §§ 3.303, 3.310.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for prostatitis is denied.

Service connection for cystitis is denied.  

Service connection for a sleep disorder is denied.

Service connection for stomach pain is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


